DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment received February 18, 2022 has been entered. Claims 1 and 9 have been amended to remove poly(methyl vinyl ether-alt-maleic acid) and poly(ethylene-alt-maleic anhydride) from the group of recited polymer binder components. Support for the Amendment is provided in the originally filed disclosure including the originally filed claims.

Response to Arguments
	The Applicant’s arguments and remarks have been fully considered in view of the Amendment and are persuasive. The rejections set forth in the November 18, 2021 Non-Final Rejection are withdrawn. New grounds of rejection in view of the amended claim language are asserted below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Schramm (DE 10-2016-221298 A1), hereafter “Schramm,” in view of Ku et al. Poly(isobutylene-alt-maleic anyhydride) binders containing lithium for high-performance Li-ion batteries, Journal of Power Sources, Volume 287 pages 46-42, 2015, hereafter “KU”.

	Regarding claim 1, Schramm teaches a battery electrode comprising:
	an electrode coating layer comprising 1 wt% to 95 wt% Si, in this case 1 wt% to 80 wt% silicon material (p. 13, lines 511-516);
	wherein said electrode coating layer further comprises a water-soluble maleic anhydride- or maleic acid-containing polymer binder, in this case poly(acrylic-co-maleic) acid (PAMA) (p. 9, lines 363-366).
	Schramm is silent with respect to the polymer binder comprising one of the claimed maleic acid containing polymer binders. 
	However, KU discloses an anode in a nonaqueous solvent containing lithium ion battery (abstract) and a maleic acid containing polymer binder (abstract,  a Li-copolymer of isobutylene and maleic anhydride, Li-PIMA) and specifically exemplifies the claimed polymer binder Poly(isobutylene-alt-maleic anhydride) Li salt (abstract, title). KU further discloses the binders provide reduced electrolyte decomposition and provide a stable passivating layer with favorable penetration of lithium ions (abstract).
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified Schramm to comprise the maleic acid polymer binder of KU such as Poly(isobutylene-alt-maleic anhydride). The motivation for doing so would have been to reduce electrolyte decomposition and provide a more stable passivating layer as 
	Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here, selecting the known maleic acid binder materials taught by KU as the binder in the electrode of Schramm would have been obvious and the motivation for doing so would have simply been to use a known binder for its known function in a silicon electrode.
	Regarding claim 3, Schramm and KU are relied upon as above and Schramm teaches that the conductive additive is carbon black and optionally graphite (p. 13, lines 511-516).
	Regarding claim 4, Schramm and KU are relied upon as above and Schramm further teaches that the functional compound comprises PAA (p. 11, lines 416-418 & p. 44, lines 1838-1840).
	Regarding claim 7, Schramm and KU are relied upon as above and Schramm further teaches that the battery electrode is in a lithium ion battery (p. 1, lines 10-18).
	Regarding claim 8, Schramm and KU are relied upon as above and the limitation “wherein the electrode coating layer is pyrolyzed” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); 
	Regarding claim 6, Schramm and KU are relied upon as above and Schramm teaches that the coating layer includes more than 70% silicon, in this case 1 wt% to 80 wt% silicon (p. 13, lines 511-516). Applicant is reminded that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would realize that providing more than 70 wt% silicon in the electrode layer would facilitate electrode operation. Therefore, it would have been obvious to have included at least 70 wt% silicon in the coating layer in order to facilitate electrode operation.
	Regarding Claim 2, Schramm and KU are relied upon as above and Schramm does not teach said polymer binder comprises a lithium salt of a maleic acid containing polymer. However, as discussed above with respect to Claim 1, KU teaches a binder comprising a lithium salt of a maleic acid containing polymer. Accordingly, modifying Schramm in view of KU as asserted above with respect to Claim 1 results in the embodiment of instant claim 2 wherein said polymer binder comprises a lithium salt of a maleic acid containing polymer.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Schramm in view of KU as applied to claim 1, above, and further in view of Jung et al. (US 2016/0064731 A1), hereinafter “Jung.”

	Regarding claim 5, Schramm does not teach the listed additives. However, Jung teaches including N,N-methylenebiascrylamide in the polymer matrix mix of a silicon-.
Claims 8-12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Schramm in view of KU, and further in view of Ying Jiang, Daobin Mu, Shi Chen, Borong Wu, Kailin Cheng, Luyu Li, Feng Wu, Electrochemical performance of Si anode modified with carbonized gelatin binder, Journal of Power Sources, Volume 325, 2016, Pages 630-636 (cited by the Applicant), hereafter “JIANG”.

	Regarding claim 9, Schramm and KU are relied upon as above and Schramm teaches a method of forming a battery electrode comprising creating an electrode coating layer comprising an aqueous solution of a maleic-acid containing polymer binder, in this case poly(acrylic-co-maleic) acid (PAMA) (p. 9, lines 363-366), 1 wt% to 95 wt% Si, in this case 1 wt% to 80 wt% silicon material (p. 13, lines 511-516), from an electrode slurry, in this case an electrode paste (p. 21, lines 839-845).
	Schramm does not teach the specific maleic acid type polymer binder compounds claimed, however KU discloses a battery electrode comprising a maleic acid containing polymer binder for the anode (abstract) and specifically exemplifies the claimed polymer binder Poly(isobutylene-alt-maleic anhydride) Li salt (title, abstract). KU further discloses the binders provide improved SEI stability and reduced electrolyte decomposition at the anode.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized the maleic acid polymer binder of KU, as the maleic acid binder of Shramm. The motivation for doing so would have 
	Schramm further teaches the current collector (p. 4, lines 148-150) and heating the electrode paste to form the electrode (p. 21, lines 839-845), but does not teach coating the slurry on the current collector and pyrolyzing the electrode coating layer.
	However, JIANG teaches Si anodes formed by coating a slurry on a current collector and pyrolyzing the electrode layer (abstract, section 2.2 casting the slurry on a Cu collector and carbonizing under argon atmosphere), the electrode layer comprising carbonized binder where carbonization of the binder in the electrode layer forms spaces which facilitate electrolyte penetration and accommodate volume change during cycling (abstract, Fig. 3). 

    PNG
    media_image1.png
    206
    513
    media_image1.png
    Greyscale

JIANG Fig. 3 illustrating carbonized electrode layer
	One with ordinary skill in the art would understand that including these steps would yield the predictable result of forming a silicon-based electrode (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. A.). Therefore, it would have been obvious to coat the electrode film and perform a pyrolysis step in order to yield the predictable result of forming a silicon-based electrode, and in order to provide the predictable result where carbonization by 
	Regarding claim 10, Schramm, JIANG, and KU are relied upon as above with respect to Claim 9, and modifying Shramm in view of KU as asserted above results in the claimed polymer binder comprising a lithium salt of a maleic anyhydride or maleic acid containing polymer.
	Regarding claim 11, Schramm, JIANG, and KU are relied upon as above and Schramm teaches that the conductive additive is carbon black and optionally graphite (p. 13, lines 511-516).
	Regarding claim 14, Schramm, JIANG, and KU are relied upon as above and Schramm teaches that the coating layer includes more than 70% silicon, in this case 1 wt% to 80 wt% silicon (p. 13, lines 511-516). Applicant is reminded that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would realize that providing more than 70 wt% silicon in the electrode layer would facilitate electrode operation. Therefore, it would have been obvious to have included at least 70 wt% silicon in the coating layer in order to facilitate electrode operation.
	Regarding claim 15, Schramm, JIANG, and KU are relied upon as above and Schramm further teaches that the battery electrode is in a lithium ion battery (p. 1, lines 10-18).
	Regarding claim 12, Schramm, JIANG, and KU are relied upon as above and 
	Regarding claim 8, Schramm, JIANG, and KU are relied upon as above. Modifying Schramm in view of JIANG as asserted above results in the claimed invention wherein the electrode coating layer is pyrolyzed.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Schramm, KU, and JIANG as applied to claim 9 above, and further in view of Jung.

	Regarding claim 13, Schramm does not teach the listed additives. However, Jung teaches including N, N-methylenebiascrylamide in the polymer matrix mix of a silicon-containing electrode (¶ 0011 & 0042). One with ordinary skill in the art would realize that such an additive would act as a cross-linker and improve the dispersability of silicon (¶ 0042), thereby facilitating improved electrode performance. Therefore, it would have been obvious to have included N, N-methylenebiascrylamide in the binder in order to facilitate improved electrode performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0083542 to Yushin et al. 
US2013/0295454 to Huang et al.  discloses silicon anode comprising at least a portion of carbonized polymer which may comprise carbonized maleic anhydride copolymers (abstract, para. 46-50).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729